Citation Nr: 0127095	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  00-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
eye chorioretinitis.

2.  Whether a rating action of June 1964 denying entitlement 
to service connection for conjunctivitis and right eye 
macular degeneration is final.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
eye conjunctivitis and macular degeneration.

4.  Entitlement to service connection for residuals of 
frostbite of the right hand and the ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from February 5, 1953 
to January 18, 1955 and from April 18, 1955 to April 11, 
1958.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a September 1998 rating decision of the VA 
Regional Office (RO) in New York, New York.  The RO, among 
other actions, denied service connection for residuals of 
frostbite of the hands and ankles; further, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for eye disorders, 
classified as chorioretinitis, conjunctivitis and macular 
degeneration.  Having reviewed the procedural background of 
this case, the Board has reframed and/or added issues as they 
now appear on the title page of this decision.

A hearing was held in August 2001 at the RO before the 
undersigned Member of the Board.  A transcript of the hearing 
is of record.  In testimony, the veteran specified that his 
claim for service connection for eye disorders was limited to 
the right eye.  Further, he specified that his claim for 
service connection for frostbite residuals was limited to the 
right hand and to the ankles.  Accordingly, the Board has 
limited the issues on appeal to service connection for right 
eye disorders and frostbite residuals of the right hand and 
the ankles.

Issues number 1 and 2 on the title page of this decision are 
addressed in the decision which follows.  Issues number 3 and 
4 on the title page of this decision are addressed in a 
REMAND at the end of this decision.  


FINDINGS OF FACT

1.  The RO last denied the claim for service connection for 
right eye chorioretinitis in August 1958.

2.  Evidence received subsequent to the August 1958 decision 
is cumulative or redundant of the evidence then of record, 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

3.  The veteran did not receive notification of the June 1964 
RO rating action denying service connection for 
conjunctivitis and right eye macular degeneration.


CONCLUSIONS OF LAW

1.  The August 1958 decision of the RO denying entitlement to 
service connection for right eye chorioretinitis is final.  
38 U.S.C.A. § 7105 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  Evidence submitted since the RO denied entitlement to 
service connection for right eye chorioretinitis is not both 
new and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001); 38 C.F.R. § 3.156 (2001), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

3.  The June 1964 decision of the RO denying entitlement to 
service connection for conjunctivitis and right eye macular 
degeneration is not final.  38 U.S.C.A. § 7105 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.302, 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

No pertinent abnormalities were noted on the veteran's 
preentrance examination in December 1952.  On an examination 
in January 1955 for separation from his first tour of 
military duty, uncorrected visual acuity was 20/25 in the 
right eye and 20/20 in the left eye; corrected visual acuity 
was 20/20 in each eye.  The eyes were found to be normal.  

No pertinent abnormalities were noted on a reentrance 
physical examination conducted in April 1955.  When the 
veteran was examined in February 1958 for separation from his 
second tour of military duty, uncorrected visual acuity was 
20/20 in each eye, and the eyes were found to be normal.  
According to a certificate dated April 8, 1958, the veteran 
stated that there had been no change in his physical 
condition since the examination performed in February 1958.  

The veteran was initially examined on May 13, 1958 for the 
purpose of an application for VA hospital treatment or 
domiciliary care.  He gave a history of a loss of vision in 
his right eye about May 1, 1958.  Visual acuity of the right 
eye was found to be 20/300.  Active central chorioretinitis 
was detected.  

An initial claim for service connection for chorioretinitis 
of the right eye was received in June 1958.  The veteran 
reported that he had lost vision in the right eye about May 
1, 1958.  He then made no reference to having sustained any 
eye injuries during service.

A VA eye examination was performed in July 1958.  The veteran 
gave a history of having had defective vision of the right 
eye in 1953, not accompanied by pain.  In May 1958, he had 
seen a physician because of pain and defective vision 
involving the right eye.  On current examination, the right 
eye showed an acute chorioretinitis which was healing.  The 
chorioretinitis was located in the central part of the eye.  
No other pathology was noted.  Clinical inspection of the 
left eye revealed that the macula, optic disc and retina were 
normal.  The diagnoses were chorioretinitis, right eye; and 
vision:  right eye 20/80, left eye 20/20; no improvement with 
lens.

The RO entered a rating decision in August 1958 denying 
service connection for right eye chorioretinitis.  The 
veteran was informed of that adverse determination and did 
not file an appeal within the one year prescribed period.  

A Request for Administrative and Adjudicative Action (VA Form 
10-2731) was received at the RO on May 18, 1964.  It appears 
that a representative from a VA outpatient clinic requested 
adjudicative action with respect to service connection for an 
eye disorder.  This request resulted in a June 1964 decision 
of the originating agency denying service connection for 
conjunctivitis and for macular degeneration of the right eye.  
The Board has examined the claims folder and can find no 
document establishing that the veteran received notice of the 
June 1964 rating action.  

In a statement received at the RO in February 1998, the 
veteran sought service connection for a disorder affecting 
the eyes.  He referred to reporting to a VA hospital in 
Birmingham, Alabama at an unspecified time. 

An August 1998 memorandum was provided to the RO by the VA 
Medical Center (VAMC) Birmingham, Alabama.  The VAMC advised 
that the veteran had never been seen at that facility.  

A VA examination for the purpose of evaluating cold injury 
residuals was performed in August 1998.  On general physical 
examination, it was found that the pupils were equal and 
reactive to light.  Extraocular muscles were intact.  

Associated with the claims folder in September 1999 was a 
copy of the report of the VA examination performed in July 
1958.  That examination report is referenced above.

A hearing was held in August 2001 at the RO before the 
undersigned Member of the Board.  In testimony, the veteran 
stated that he had sustained a right eye injury, during 
service, when he fired his rifle and the recoil caused his 
thumb to strike his eye.  He denied any problems with the 
left eye during service.  He attributed his current right eye 
disorders to the inservice episode of eye trauma.

II.  Analysis

A.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for Right 
Eye Chorioretinitis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the issue of whether new and material evidence has been 
presented to reopen a claim of service connection for right 
eye chorioretinitis.  This is so because the requirements of 
the new law and regulations have already been satisfied.  By 
the statement of the case furnished the appellant, the RO has 
notified the appellant of the information and evidence 
necessary to reopen a claim.  Pertinent post-service medical 
records have been associated with the record.  Furthermore, 
the appellant has had the opportunity to testify at a 
hearing.  There is no indication that additional evidence 
exists and can be obtained on the issue here in question.  
Adjudication of this appeal, without referral to the RO for 
further consideration under the new law and regulations, 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under applicable legal criteria, an unappealed rating 
decision of the RO is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302 (2001).  However, a claim may 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The August 1958 RO 
decision was the last final disallowance of the claim.  
Accordingly, the question now before the Board is whether new 
and material evidence, warranting a reopening of the 
appellant's claim, has been added to the record since the 
August 1958 denial.

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

In order for service connection to be established, there must 
not only be evidence of a disease or injury during service, 
there must also be evidence of a current disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The veteran contends that he currently has right eye 
chorioretinitis attributable to eye trauma sustained during 
military service.  Evidence which was available when the RO 
entered its decision in August 1958 showed that no eye 
disorders or injuries were complained of or noted during 
either of the veteran's periods of military service.  Rather, 
the evidence showed that the veteran initially sought 
treatment in May 1958 for a right eye disorder, which an 
examiner identified as chorioretinitis.  In a history given 
at the time of the application for treatment, the veteran 
dated the onset of defective vision in the right eye to no 
earlier than May 1, 1958.  By contrast, in a history he 
provided on an examination in July 1958 in connection with a 
claim for compensation benefits, he reported having 
experienced defective vision of the right eye as early as 
1953, a point in time during military service.  In any event, 
chorioretinitis of the right eye was first objectively 
verified by VA examiners, in May 1958 and in July 1958, 
points in time shortly after the veteran had completed 
military service.  Neither examiner provided medical opinion 
linking chorioretinitis of the right eye to military service.  

Evidence which was added to the record subsequent to the RO's 
August 1958 decision includes a copy of the report of a VA 
examination performed in July 1958, the report of a general 
medical examination performed by VA in August 1998, and the 
transcript of a personal hearing conducted in August 2001.  A 
duplicate report of the July 1958 VA examination is not new 
in that it was of record at the time of the RO's denial in 
August 1958.  The report of the August 1998 VA examination is 
new in that it was not previously of record.  However, it is 
not material since it does not provide medical opinion 
establishing that the veteran currently has an eye disorder 
of any kind, let alone right eye chorioretinitis linked to 
military service.  

Further, the veteran's testimony is new in that it includes 
the contention, not previously advanced, that the veteran 
sustained right eye trauma during service.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the veteran 
also continues to assert that he has right eye 
chorioretinitis attributable to service.  His assertion 
amounts to an opinion about a question of medical causation.  
Lay assertions of medical causation will not suffice to 
reopen a previously disallowed claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  The veteran's testimony is evidence which, 
although new, is not material.  Although asked at the hearing 
to provide medical evidence to support his claim, the veteran 
did not comply with this request.

In summary, evidence submitted since the RO's August 1958 
decision does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant and, by itself, or in connection with the evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board concludes that the veteran has not submitted new 
and material evidence to reopen a claim for service 
connection for right eye chorioretinitis.  

B.  Whether a Rating Action of June 1964 Denying Entitlement 
to Service Connection for Eye Disorders is Final

As herein pertinent, a notice of disagreement shall be filed 
with the agency of original jurisdiction within one year from 
the date of mailing of notice of the result of initial review 
and determination.  If no notice of disagreement is filed 
within the prescribed period, the action or determination 
shall become final.  38 U.S.C.A. § 7105 (West 1991).  

As noted above, the record does not establish that the 
veteran received notice of the June 1964 rating action 
denying service connection for conjunctivitis and right eye 
macular degeneration.  Without evidence that he received 
notification of the June 1964 decision and his appellate 
rights, that rating action did not become final.  Hauck v. 
Brown, 6 Vet. App. 518 (1994).  Since the RO's June 1964 
rating action has not become final, the issue certified for 
appeal; namely, whether new and material evidence has been 
submitted to reopen the claim for service connection for 
right eye conjunctivitis and macular degeneration must be 
revised as follows:  Entitlement to service connection for 
right eye conjunctivitis and macular degeneration.



ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for right eye 
chorioretinitis, and the appeal is denied.

A June 1964 rating action denying service connection for 
conjunctivitis and right eye macular degeneration is not 
final, and to this extent, the appeal is granted.


REMAND

As discussed above, the June 1964 rating action did not 
become final, and a claim for service connection for right 
eye conjunctivitis and macular degeneration has remained in 
open status since it was received at the RO on May 18, 1964.  
Thus, the veteran's claim for these right eye disorders 
should be treated as an original claim and considered based 
on all evidence of record.  As the RO has not yet addressed 
the merits of the veteran's service connection claim, this 
issue must be remanded to the RO for de novo consideration.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the veteran maintains that he has residuals of 
frostbite of the right hand and the ankles as a result of 
military service in cold weather duty stations.  He asserts 
that he worked for the telephone company in postservice 
years, but was not exposed to cold since he primarily 
performed indoor jobs.  A review of the record shows that the 
veteran had service in Korea, a cold weather duty station.  
However, no disorders attributable to exposure to cold 
weather were complained of or noted during either of the 
veteran's periods of military service.  Further, a VA general 
medical examination in July 1958 showed normal peripheral 
vascular and neurologic status, and there were then no 
complaints of pain or numbness of the feet.  

A VA examination was performed in August 1998 for the purpose 
of determining whether the veteran had cold injury residuals.  
The physician indicated that claims folder review had not 
been undertaken.  The veteran's history of cold weather 
exposure in service was noted, as was his complaint of 
intermittent pain and numbness of the feet.  On neurological 
evaluation, the examiner found that reflexes and motor status 
were normal; no sensory changes were objectively identified.  
No electrodiagnostic testing, such as electromyographic or 
nerve conduction studies, was performed to verify the 
presence or absence of peripheral neuropathy.  Nevertheless, 
the diagnosis was frost bite of the feet with residual 
sensory neuropathy.  The Board finds that the examination was 
inadequate as the examiner did not review the claims folder 
and no diagnostic studies were accomplished to verify the 
diagnosis.  

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Further, in testimony at the August 2001 personal hearing, 
the veteran, through his representative, maintained that he 
had submitted a timely notice of disagreement (NOD) to the 
September 1998 rating decision.  In that rating decision, the 
RO, among other actions, granted service connection for left 
ear hearing loss and for tinnitus.  A noncompensable rating 
was assigned for left ear hearing loss, effective as of 
February 20, 1998; a 10 percent rating was assigned for 
tinnitus, also effective as of February 20, 1998.  A review 
of the March 1999 correspondence, accepted by the RO as the 
NOD, reveals that the veteran expressed disagreement with the 
September 1998 adverse determination.  Additionally, he 
stated that, "I would like to reopen my case for...my 
ear..."

The Board is satisfied that the veteran's statements and 
testimony are sufficient to constitute an NOD as to the RO's 
September 1998 rating decision assigning noncompensable and 
10 percent ratings, respectively, for left ear hearing loss 
and tinnitus.  The RO has not issued a statement of the case 
(SOC) with respect to the issue of whether a rating greater 
than noncompensable is warranted for left ear hearing loss or 
the issue of whether a rating greater than 10 percent is 
warranted for tinnitus.  When there has been an initial RO 
adjudication of a claim and an NOD has been filed as to its 
denial, thereby initiating the appellate process, the 
claimant is entitled to an SOC, and the RO's failure to issue 
an SOC is a procedural defect requiring remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Additionally, as noted above, the Veterans Claims Assistance 
Act of 2000 contains revised notice provisions and additional 
requirements pertaining to VA's duty to assist.  The RO has 
not yet considered the merits of the veteran's claim for 
service connection for right eye conjunctivitis and macular 
degeneration in the context of the new law, nor has the 
veteran had an opportunity to prosecute the merits of his 
claim in that context.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) and the 
implementing regulations are completed.  

2.  The veteran should be requested to 
provide the name and addresses of his 
former employers.  Thereafter, the RO 
should contact the former employers and 
obtain information about the nature of 
the duties the veteran performed, with 
particular attention to whether and for 
how long he was engaged in outdoor work.  
The information obtained should be added 
to the claims folder. 

3.  The RO should ask the veteran to 
provide information regarding any 
evidence pertinent to his claim on appeal 
that has not already been made part of 
the record, including treatment records, 
VA and non-VA, since service, and should 
assist him in obtaining such evidence.  
He must adequately identify the records 
and provide any necessary authorization.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and she so 
notified.  All medical records obtained 
should be added to the claims folder.

4.  Thereafter, the veteran should be 
scheduled for an a cold injury residuals 
examination and an eye examination.  A 
copy of the cold injury protocol 
examination should be furnished the cold 
injury examiner.  All examination 
findings, along with a complete rationale 
for the opinion expressed, should be set 
forth in a typewritten report.  The 
highlighted standards of proof below 
should be utilized in formulating a 
response.  The examiners must:

I.  Review the entire claims folder, 
including a copy of this remand, 
prior to preparing the examination 
report.

II.  Indicate in the report of 
examination that a review of the 
claims folder was accomplished.  

III.  As to cold injury residuals, 
determine whether the veteran 
currently has disabilities of the 
right hand or the ankles stemming 
from cold injury.  Clinical findings 
should be reported in detail, and 
all indicated special studies should 
be performed, including 
electrodiagnostic testing.  
Specifically, the examiner should 
determine whether the veteran 
currently has objective 
manifestations of peripheral 
neuropathy, and if so, whether such 
peripheral neuropathy is related to 
cold injury, in contrast to some 
other etiology.  Thereafter, if it 
is determined that the veteran 
currently has residuals of frostbite 
of the right hand or the ankles, the 
examiner should render an opinion as 
to whether it is at least as likely 
as not that the cold injury 
residuals are attributable to 
military service.

IV.  As to right eye conjunctivitis 
and macular degeneration, determine 
whether the veteran currently has 
either of these disorders affecting 
the right eye.  If it is determined 
that the veteran currently has right 
eye conjunctivitis and/or macular 
degeneration, the examiner should 
render an opinion as to whether it 
is at least as likely as not that 
either of these disorders affecting 
the right eye is attributable to 
military service.

5.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  This should contain the address 
to which the notice(s) was sent and the 
date and time of the examination.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
accomplished.  

7.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should readjudicate the veteran's 
claim for service connection for right 
eye conjunctivitis and macular 
degeneration.  If the benefit sought on 
appeal is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
applicable law and regulations considered 
pertinent to the issue on appeal.  The 
veteran and his representative must be 
provided an appropriate period of time 
for response to the SSOC before the 
claims file is returned to the Board for 
further appellate consideration.

8.  The RO should review the issues of 
entitlement to a rating greater than 
noncompensable for left ear hearing loss 
and entitlement to a rating greater than 
10 percent for tinnitus.  In doing so, 
the RO should determine whether the 
provisions of the VCAA have been complied 
with and that all needed development has 
been undertaken.  A SOC should be issued, 
and the RO should specifically inform the 
veteran and his representative that they 
must submit a timely appeal within 60 
days of the date of the issuance of the 
SOC.  If an appeal as to either or both 
issues is timely submitted, then the RO 
should certify such issue(s) to the Board 
for appellate review.  If an appeal as to 
either or both issues is not timely 
submitted, then the RO should not certify 
such issue(s) to the Board for appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to ensure 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



